MEMORANDUM**
The district court correctly determined that Wallace’s parole did not expire in 2001. He was not released to special parole until the end of his 8-year sentence on October 2, 1987. His subsequent violation of special parole triggered the imposition of a new 15-year term commencing May 24,1989.
Nor did the district court err in ruling that the Commission acted properly in withdrawing its July 22, 1998, warrant and lodging the November 5, 1999, supplemental warrant as a detainer. The 1998 warrant was dismissed. The supplemental warrant, alleging different violations, was never executed. See Thompson v. Crab-tree, 82 F.3d 312, 317 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.